COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Rosa Serrano d/b/a The Lens Factory,            §               No. 08-16-00327-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 7

  Pellicano Business Park, L.L.C.,                §             of El Paso County, Texas

                         Appellee.                §              (TC# 2013-DCV-3139)

                                              §
                                            ORDER

        Appellant’s brief was due to be filed on November 9, 2017. The Court has previously
granted Appellant five extensions of time in which to file her brief. The Court notified Appellant
that the most recent extension was final and informed her that no further extension motions would
be considered. Despite that warning, Appellant has filed a sixth extension motion, and she further
requests that the record be supplemented with the reporter’s record of a contempt hearing held on
June 6, 2016. Appellant previously requested preparation of the transcriptions for contempt
hearings held on June 3, 2016, June 6, 2016, October 5, 2016, and October 18, 2016. In an order
dated April 3, 2017, the Court ordered that the record would be limited to the hearing held on
September 15, 2016. The record of the contempt hearings, including the hearing held on June 6,
2016, is irrelevant to this appeal because the Court does not have jurisdiction to review contempt
orders in a direct appeal. Accordingly, Appellant’s motion to supplement the record is DENIED.
Further, Appellant’s request for another extension of time in which to file her brief is DENIED.
The Court hereby gives notice to Appellant of its intention to dismiss the appeal for want of
prosecution because she has failed to timely file her brief. All other relief requested in the motion
is DENIED.
               IT IS SO ORDERED this 15th day of November, 2017.

                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.